In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Copertino, J.), entered June 2, 1989, which granted the defendants’ motion for a protective order with respect to three items in the plaintiff’s notice for discovery and inspection.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion by granting a protective order with respect to the three disputed items in the plaintiff’s notice for discovery and inspection (see, Grossman v Lacoff, 168 AD2d 484; County of *672Del. v J & D Distrib. & Mfg., 161 AD2d 1083; Vecchio v Mitchell Cadillac, 121 AD2d 379; Lilling v Syracuse Bros. Dev. Corp., 114 AD2d 938; see also, 7 Weinstein-Korn-Miller, NY Civ Prac ¶ 5501.22). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.